Citation Nr: 1637131	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-17 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), claimed as depression secondary to service connected asthma, right ankle, and perirectal fistula disabilities.

2.  Entitlement to service connection for lumbar spine discogenic disease status post surgery, spondylosis, and facet arthropathy (claimed as back injury secondary to right ankle).

3.  Entitlement to an increased disability rating for asthma, currently rated as 60 percent disabling.  

4.  Entitlement to an increased disability rating for status post dislocation fracture, right ankle, with post traumatic arthrosis; currently rated as 30 percent disabling.

5.  Entitlement to a compensable disability rating for status post excision of perirectal fistula.

6.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 until his retirement in January 1990.  He was the recipient of numerous awards and decorations throughout his long military career, including the Vietnam Service Medal and Vietnam Campaign Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

During the course of the appeal, in a rating decision dated in June 2012, the RO increased the rating for the Veteran's service-connected asthma disability from 30 percent to 60 percent, and the rating for the Veteran's service-connected right ankle disability from 20 percent to 30 percent; both effective March 22, 2010.  Therefore, such issues have been characterized as shown on the first page of this decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (as the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007) (where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate).

The Board notes that in a rating decision dated in June 2011, the RO separately denied the issue of service connection for PTSD and advised the Veteran that he should file a notice of disagreement if he wished to appeal its June 2011 denial of service connection for PTSD.  The Veteran did not file a notice of disagreement to the June 2011 rating decision so, while the Veteran's appeal for service connection for depression is, pursuant to Clemons, a claim for an acquired psychiatric disorder, the Board does not have jurisdiction over the issue of service connection for PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

The Board also notes that the record contains medical and lay evidence obtained after the last (October 2014) Supplemental Statement of the Case; and the Veteran has not waived review of this evidence by the Agency of Original Jurisdiction (AOJ).  On remand this evidence will be considered by the AOJ.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
 
With regard to the claim for service connection for an acquired psychiatric disorder claimed as depression, on VA PTSD examination in May 2011, the examiner noted that the Veteran's wife had committed suicide during the Veteran's active duty in the early 1970s; a day after a spat with the Veteran.  The examiner also noted that the Veteran had witnessed combat injuries to his comrades in Vietnam; that the Veteran himself had tried to commit suicide in the late 1970s; that service treatment records dated in 1982 confirmed that the Veteran was treated for psychiatric problems during active duty; and that the Veteran reported that he had "started psychiatric treatment at the Mayaguez VA Satellite Clinic in 1991 when [he] came back to Puerto Rico."  The examiner then declared that notwithstanding his in-service stressors the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD, but did meet the criteria for a diagnosis of depressive disorder, not otherwise specified.  The examiner then averred that the Veteran's depressive disorder was not related to service because "although veteran stated to have felt irritable and socially isolated since discharge from active duty there is no evidence [of] social or occupational impairment or formal psychological/psychiatric treatment for these symptoms. He was able to secure a stable job at the Postal Service until 2010 and to maintain a stable marital relationship."  Unfortunately, the examiner's predication of her opinion on the absence of "formal psychological/psychiatric treatment for these symptoms" undermines the probative weight of the opinion.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007) (providing, essentially, that an examination was inadequate where the examiner relied on the absence of medical records to provide a negative opinion).  Moreover, the examiner did not opine as to whether the Veteran's clinically diagnosed depressive disorder is aggravated by his service-connected asthma, right ankle, and/or perirectal fistula disabilities.  38 C.F.R. § 3.310.  Remand for a new examination is accordingly warranted.

The Veteran is also asking for service connection for a back disorder, which he posits may be aggravated by his service-connected right ankle disability.  On VA joints examination in May 2010 he complained of chronic low back pain with occasional tingling sensation in the left lower extremity since 1998, and reported that he had undergone back surgery in 2000.  He also complained of pain, stiffness, instability, and giveaway weakness in his service-connected right ankle, and of difficulty standing and walking; and the examiner noted that the Veteran had an antalgic gait and walked with a cane.  Physical examination found objective evidence of pain on active range of motion of the lumbar spine; and x-rays showed facet joint arthropathy of the lower lumbar spine with sclerosis of the posterior facet joints mostly at L4 L5 and L5 S1, discogenic disease at L5-S1 with a decreased and sclerotic joint space, and lumbar spondylotic changes.  Diagnosis was lumbar spine facet joint arthropathy, discogenic disease at L5-S1 status post surgery, and lumbar spondylotic changes, which the examiner averred was "less likely as not secondary to service connected status post dislocation fracture right ankle with posttraumatic arthrosis disabilities" because "medical evidence does not supports the fact that having ankle fracture predispose[s] for lumbar discogenic disease."  The examiner did not, however, opine as to whether the Veteran's back disease is aggravated by his service-connected right ankle disability, including associated antalgic gait/ right ankle limp.  Remand for an addendum opinion is needed.

In addition to the foregoing, the Veteran is requesting a higher rating for his service-connected right ankle, asthma, and rectal fistula disabilities.  In this regard the Board notes that medical records dated after the Veteran's last VA ankle examination in March 2012 document complaints of and show treatment for chronic ankle pain; and medical records dated after the Veteran's last respiratory examination in November 2013 advise of multiple asthma exacerbations requiring Prednisone/steroid treatment.  See, e.g., VA treatment records dated in May 2014.  While the 2012 VA examiner noted the Veteran's complaints of right ankle pain, the Veteran avers that his ankle has worsened since that examination.  See November 2014 statement from Veteran.  Moreover, while the November 2013 examiner duly noted that the Veteran's asthma requires "chronic low dose (maintenance) corticosteroids," pulmonary function testing was not done in conjunction with the November 2013 examination; rather, the examiner merely referred to the results of pulmonary function testing done in 2012.  In order to ascertain the current severity of the Veteran's service-connected right ankle and asthma disabilities, he should be accorded a new examination(s).  38 C.F.R. § 3.327(a); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

As for the Veteran's service-connected rectal fistula disability, on VA examination in February 2010, the examiner, a physician, noted that the Veteran had undergone surgery during service.  Physical examination found bleeding hemorrhoids but no anorectal fistula.  VA examination in March 2012 also found no recurrence of perirectal fistula, but the Veteran did have "prominent inflamed external and internal hemorrhoids" which the examiner, another physician, averred were likely not related to his service-connected perirectal fistula because "both conditions involve different pat[h]ophysiological processes not etiologically related."  However, a significant amount of time has lapsed, and according to the Veteran's representative, the Veteran's perirectal fistula may have worsened since his last VA rectal examination.  In this regard the Board notes that medical records dated after the March 2012 examination do indeed show that the Veteran has been prescribed hydrocortisone cream and other agents for application to his rectum.  In order to ascertain the current severity of the Veteran's service-connected perirectal fistula disability, he should be accorded a new examination.  38 C.F.R. § 3.327(a); Snuffer.

As for the appeal for TDIU, as stated before, in a rating decision dated in July 2012 the RO increased the rating for the Veteran's service-connected asthma and right ankle disabilities.  In July 2012 the Veteran filed a notice of disagreement regarding the RO's failure to adjudicate an implied claim of TDIU; however, in December 2013 he withdrew his July 2012 notice of disagreement.  He then filed a formal claim for TDIU, which has not been adjudicated.  Even so, the Board has jurisdiction over the issue of TDIU via the Veteran's increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for a total disability evaluation on the basis of individual unemployability (TDIU), whether expressly raised by the veteran or reasonably raised by the record, is not a separate claim for benefits, but involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, as part of a claim for increased compensation if entitlement to the disability upon which TDIU is based has already been found to be service connected).  In this regard, the Board notes that according to a May 2012 VA general medical examiner, the Veteran's service-connected asthma, right ankle, and rectal disabilities do not preclude employment, but the Board is mindful that this could change depending on the outcome of the pending appeals for service connection for an acquired psychiatric disorder other than PTSD and a lumbar spine disorder, and the claims for a higher rating for service-connected asthma, right ankle, and perirectal fistula disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Therefore, consideration of a grant of TDIU must be deferred pending the outcome of these claims.  

Finally, and as noted before, during his May 2011 VA PTSD examination the Veteran reported that he began receiving psychiatric care from VA in 1991; but the claims file contains no such records.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Bell v. Derwinski, 2 Vet. App. 611 (1992); Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  Consequently, all of the Veteran's VA mental health records dating from 1991 and, as treatment records referable to the other claims, dated after September 2014, must be associated with the claims file.  The AOJ should also provide the Veteran an opportunity to identify any outstanding private treatment records referable to his claims; and, thereafter, all such records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include all of the Veteran's mental health records dating from 1991 from the Mayaguez VA Satellite Clinic in Puerto Rico, and all of the Veteran's VA treatment records dating from September 2014 to the present from the Mayaguez VA Outpatient Clinic in Puerto Rico.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Return the claims file, to include a copy of this Remand, to the May 2010 VA examiner for an addendum opinion regarding the claim for service connection for a back disorder.  If the examiner who drafted the May 2010 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

Following a review of the entire claims file, to include all of the evidence compiled since the May 2010 examination, the examiner is asked to opine as to whether it is at least as likely as not (50/50 probability, or better) that the Veteran's low back disorder, diagnosed as lumbar spine facet joint arthropathy, discogenic disease at L5-S1 status post surgery, and lumbar spondylotic changes, is or has been aggravated by the Veteran's service-connected right ankle disability, to include any associated gait impairment/limp.

In formulating this opinion regarding the impact of the Veteran's right ankle disability on his back disorder, the examiner should note that the Veteran's right ankle disability is productive of pain, stiffness, painful motion, less than full range of motion, and a limp; as documented in the May 2010 VA examination report.

A rationale for this opinion must be provided.

3.  After completion of step 1, schedule the Veteran for a VA examination regarding the issue of service connection for an acquired psychiatric examination.  The claims file, to include a copy of this Remand, must be reviewed by the examiner in conjunction with the examination.  The examiner should also discuss the Veteran's mental health history and current complaints and treatment with the Veteran, and document said in the examination report.  All indicated tests should be done, and all findings reported in detail.  On completion of the examination the examiner is specifically requested to advise as follows:

a)	For each disorder found on examination and during the appeal period, to include the depressive disorder clinically diagnosed during the May 2011 VA examination, opine as to whether it is at least as likely as not (50/50 probability, or better) that the disorder, was incurred during, or is related to any incident of, active duty service.  

In formulating the requested opinion the examiner should note that that the Veteran's wife committed suicide during the Veteran's active duty in the early 1970s, a day after a spat with the Veteran; that the Veteran witnessed combat injuries to his comrades in Vietnam; that the Veteran himself tried to commit suicide in the late 1970s; that service treatment records dated in 1982 confirm that the Veteran was treated for psychiatric problems during active duty; and that the Veteran reports that he had begun receiving psychiatric treatment at the Mayaguez VA Satellite Clinic in 1991 when he came back to Puerto Rico.

b)	If it is determined that a current psychiatric disorder is not directly related to service, the examiner is requested to opine as to whether it is at least as likely as not (50/50 probability, or better) that the disorder is secondary to (caused or aggravated by) the Veteran's service-connected asthma, right ankle, and/or perirectal fistula disabilities.  38 C.F.R. § 3.310.

A complete rationale for all opinions should be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

4.  Schedule the Veteran for a new VA examination(s) regarding his service-connected right ankle, asthma, and rectal fistula disabilities.  The claims file, to include a copy of this Remand, must be reviewed by the examiner in conjunction with the examination.  The examiner should also discuss, for each disability, the Veteran's complaints, symptoms, and treatment with the Veteran and document said in the examination report.  All indicated tests, including x-rays, range of motion testing, and pulmonary function testing, must be done, and all subjective complaints and objective findings must be reported in detail.  On completion of the examination(s) the examiner is specifically requested to report as follows:

a)	With regard to the Veteran's asthma, report 
i.	the percent predicted regarding forced expiratory volume in one second (FEV-1); 
ii.	the percent regarding the ratio of FEV-1 to forced vital capacity (FVC) (FEV-1/FVC); 
iii.	the frequency of asthma attacks;
iv.	the frequency of visits to a physician for required care of exacerbations; 
v.	the frequency, in the Veteran's treatment regime, of inhalational or oral bronchodilator therapy; 
vi.	the frequency, in the Veteran's treatment regime, of systemic (oral or parenteral) corticosteroids or immuno-suppressive medications; and
vii.	whether there are episodes of respiratory failure. 

b)	With regard to the right ankle, report 
i.	range of motion findings. 
ii.	whether there is any objective evidence of pain on range of motion of the right ankle; and, if there is pain on motion, identify the specific excursion(s) of motion accompanied by pain (in degrees); the point in range of motion testing when pain begins and ends (in degrees); and the point at which pain begins and ends after repetitive motion, in degrees. 
iii.	whether there is any incoordination, weakened movement and excess fatigability on use of the right ankle; and, if feasible, assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion lost.
iv.	whether there would be additional limits on functional ability on repeated use or during flare-ups of the right ankle (if the Veteran describes flare-ups); and, to the extent possible, provide an assessment of the functional impairment after repeated use or during flare-ups in terms of the degree of additional range of motion lost; if feasible.

c)	With regard to the Veteran's service-connected rectal fistula disability, ascertain whether there is associated impairment of sphincter control; and, if so, state whether it is productive of
o	constant slight, or occasional moderate leakage; 
o	occasional involuntary bowel movements, necessitating wearing of pad;
o	extensive leakage and fairly frequent involuntary bowel movements; or
o	complete loss of sphincter control.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, re-adjudicate the claims based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

